SUPREME COURT OF MISSOURI
                                        en banc
CITY OF ST. LOUIS; ST. LOUIS COUNTY; )                    Opinion issued April 26, 2022
AND JACKSON COUNTY,                  )
                                     )
                       Appellants,   )
                                     )
v.                                   )                   No. SC99290
                                     )
STATE OF MISSOURI; AND               )
ERIC SCHMITT, ATTORNEY GENERAL       )
OF MISSOURI,                         )
                                     )
                       Respondents.  )

            APPEAL FROM THE CIRCUIT COURT OF COLE COUNTY
                     The Honorable Daniel R. Green, Judge

         The City of St. Louis, St. Louis County, and Jackson County (hereinafter and

collectively, “Plaintiffs”) filed a declaratory judgment action seeking a declaration that the

Second Amendment Protection Act (hereinafter “SAPA”), codified in sections 1.410

through 1.485,1 is unconstitutional and requesting injunctive relief. The state moved for

judgment on the pleadings, alleging Plaintiffs had adequate remedies at law rendering a

declaratory judgment improper and, alternatively, defending SAPA’s constitutional

validity. The circuit court sustained the state’s motion for judgment on the pleadings,



1
    All statutory references to SAPA are to RSMo Supp. 2021.
finding Plaintiffs had an adequate remedy at law because multiple, individual lawsuits are

pending in which Plaintiffs could assert their constitutional challenges. Plaintiffs appealed

to this Court. 2

       This Court holds Plaintiffs met their burden of demonstrating they are entitled to

proceed with a declaratory judgment action because they lack an adequate remedy at law

in which to adjudicate their specific constitutional challenges. Because Plaintiffs failed to

file a dispositive pleading and the circuit court did not have the opportunity to adjudicate

their constitutional challenges or claims for injunctive relief in the first instance, this Court

declines to enter judgment pursuant to Rule 84.14. The circuit court’s judgment is

reversed, and the cause is remanded for further proceedings consistent with this opinion.

                           Factual and Procedural Background

       In 2021, the General Assembly passed House Bills Nos. 85 and 310, collectively

known as SAPA, which repealed section 1.320, RSMo 2016, and enacted “in lieu thereof

nine new sections relating to the sole purpose of adding additional protections to the right

to bear arms, with penalty provisions and an emergency clause.” 2021 Mo. Legis. Serv.

H.B. 85 & 310. These provisions were codified in sections 1.410 through 1.485.

       SAPA’s first four sections contain legislative findings and declarations.              In

particular, section 1.410 contains ten legislative findings and declarations concerning the

relationship between the federal government and its federal acts, laws, executive orders,




2
 This Court has exclusive jurisdiction over an appeal involving the constitutional validity
of a statute. Mo. Const. art. V, sec. 3.

                                               2
administrative orders, rules, and regulations (hereinafter and collectively, “federal gun

laws”) and the state as they impact Missouri’s law-abiding citizens’ right to keep and bear

arms. Section 1.420 declares certain federal gun laws “shall be considered infringements

on the people’s right to keep and bear arms” in Missouri. Section 1.430 states all federal

gun laws “that infringe upon the people’s right to keep and bear arms … shall not be

recognized by this state, shall be specifically rejected by this state, and shall not be enforced

by this state.” Section 1.440 directs Missouri courts and law enforcement agencies to

“protect the rights of law-abiding citizens to keep and bear arms” within Missouri “and to

protect these rights from infringement as defined under section 1.420.”

       SAPA’s five remaining sections comprise the substantive provisions to enforce

these legislative declarations. Section 1.450 removes from Missouri entities, persons,

public officers, state employees, and political subdivisions “the authority to enforce or

attempt to enforce any” federal gun law “infringing on the right to keep and bear arms as

described under section 1.420.” However, nothing in SAPA “shall be construed to prohibit

Missouri officials from accepting aid from federal officials in an effort to enforce Missouri

laws.” Id. Sections 1.460 and 1.470 impose civil liability on state political subdivisions

and law enforcement agencies that employ individuals who knowingly violate “section

1.450 or otherwise knowingly deprive[]” Missouri citizens of their rights to keep and bear

arms. Specifically, these actors “shall be liable to the injured party in an action at law, suit

in equity, or other proper proceeding for redress, and subject to a civil penalty of fifty

thousand dollars per occurrence.”        Section 1.460.1.     Moreover, any state “political

subdivision or law enforcement agency that knowingly employs an individual acting or

                                               3
who previously acted as an official, agent, employee, or deputy of the government of the

United States, or otherwise acted under the color of federal law within [Missouri], who has

knowingly” either “[e]nforced or attempted to enforce any of the infringements identified

in section 1.420” or “[g]iven material aid and support to the efforts of another who enforces

or attempts to enforce any of the infringements identified in section 1.420” is likewise

“subject to a civil penalty of fifty thousand dollars per employee hired by the political

subdivision or law enforcement agency.” Section 1.470.1(1)-(2). Section 1.480.1 defines

a “law abiding citizen.” Section 1.480.2 sets forth what actions constitute “material aid

and support.” Subsections (3) and (4) of section 1.480 enumerate exceptions in which

providing material aid and support will not constitute a SAPA violation. Section 1.480.5

provides SAPA “shall be applicable to offenses occurring on or after August 28, 2021.”

Section 1.485 contains a severability clause.

       In June 2021, shortly after the governor signed SAPA into law, the City of St. Louis

and St. Louis County filed a declaratory judgment action seeking to declare SAPA

unconstitutional and moved for a preliminary injunction to prevent SAPA from being

enforced while the litigation was pending. The declaratory judgment petition subsequently

was amended to add Jackson County as an additional plaintiff. Plaintiffs’ petition alleged

SAPA infringed upon rights guaranteed by the state and federal constitutions, curtailed

law enforcement officers’ ability to investigate, apprehend, and prosecute criminals: and

violated the United States Supremacy Clause. The petition further claimed SAPA violated

the Missouri Constitution because it: usurped the power and authority granted to charter

cities and counties; did not having a single subject, clear title, or original purpose; created

                                                4
a special law; and infringed upon the separation of powers. The petition stated, because

SAPA did not identify specific federal gun laws it deemed unconstitutional, Plaintiffs

“were in doubt concerning their rights, duties, and liabilities” under SAPA regarding which

federal gun laws could not be enforced. Because sections 1.420 and 1.450 were vague and

indefinite, Plaintiffs maintained they “were in doubt concerning their potential liability”

under sections 1.460 and 1.470. Plaintiffs alleged, because they employed and continued

to employ law enforcement officers who have or will undertake to enforce federal gun

laws, they were at risk for civil penalties. Plaintiffs’ petition set forth instances in which

SAPA enforcement would be “almost assuredly disastrous” with respect to participating in

national criminal background and integrated ballistic databases, working with the federal

government on joint task forces and through cooperative agreements, receiving federal

funding, training, and equipment, and allowing state law enforcement officers to testify in

federal court involving federal firearms offenses. Plaintiffs’ petition concluded by seeking

a declaration SAPA was unconstitutional and requesting injunctive relief preventing the

implementation, enforcement, or application of the unconstitutional statutes. The parties

agreed to continue the preliminary injunction hearing and consolidate it with a trial on the

merits because the civil penalties for specific actions would not take effect until August 28,

2021.

        The state filed its answer and affirmative defenses, alleging Plaintiffs failed to plead

and prove a justiciable controversy ripe for adjudication existed in that they failed to

identify any attempt by the state to enforce or threaten to enforce SAPA or demonstrate a



                                               5
concrete dispute in which SAPA affected Plaintiffs’ operations. The state further alleged

SAPA was constitutional.

       In August 2021, the City of St. Louis renewed its motion for a preliminary

injunction, in which St. Louis County and Jackson County joined, and filed memoranda in

support. In their renewed motion, Plaintiffs alleged they were parties to several task forces

with federal law enforcement agencies. As part of that participation, Plaintiffs’ law

enforcement officers regularly participated with federal officers in investigations and

arrests involving federal gun law violations and are deputized as federal law enforcement

officers for that purpose.     Plaintiffs stated they receive federal funds for training,

equipment, and overtime pay, along with use of federal equipment, vehicles, and databases.

Plaintiffs alleged they were at risk of incurring civil penalties under SAPA for participating

in these activities, among other things, and sought to enjoin SAPA enforcement while the

litigation was pending. The state opposed the preliminary injunction and filed a motion

for judgment on the pleadings, reiterating that Plaintiffs failed to plead and prove a

justiciable controversy ripe for adjudication existed. The state further argued Plaintiffs had

an adequate remedy at law in that they could assert their constitutional claims as affirmative

defenses in any SAPA enforcement action then pending against Plaintiffs (hereinafter,

“pending lawsuits”). The state alternatively contended, even if Plaintiffs had no adequate

remedy at law, the state was entitled to judgment on the pleadings because SAPA is

constitutional.

       The circuit court held a hearing on both motions on the same day. The state admitted

there was “substantial overlap between the two motions” and suggested they be argued

                                              6
simultaneously, which occurred. 3      The circuit court sustained the state’s motion for

judgment on the pleadings, finding the Plaintiffs had an adequate remedy at law because

they could litigate their constitutional challenges in the pending lawsuits. Plaintiffs appeal,

raising five points.

                                    Standard of Review

       “This Court reviews the circuit court’s grant of judgment on the pleadings de novo.”

Gross v. Parson, 624 S.W.3d 877, 883 (Mo. banc 2021). When reviewing the circuit

court’s ruling, this Court must determine whether the state is entitled to judgment as a

matter of law on the face of the pleadings. Id. This Court must treat Plaintiffs’ well-

pleaded facts from their declaratory judgment petition as admitted for purposes of the

state’s motion. Woods v. Mo. Dep’t of Corr., 595 S.W.3d 504, 505 (Mo. banc 2020). “This

Court will affirm the judgment if it is supported by any theory, ‘regardless of whether the

reasons advanced by the [circuit] court are wrong or not sufficient.’” Gross, 624 S.W.3d

at 883 (alteration in original) (quoting Rouner v. Wise, 446 S.W.3d 242, 249 (Mo. banc

2014)).




3
   Because the state conceded there was “substantial overlap” between its motion for
judgment on the pleadings and Plaintiffs’ motion for injunctive relief and encouraged the
circuit court to consider the motions together, this Court finds the factual allegations
contained in the preliminary injunction are a part of the record before this Court. This
Court does not, however, consider the renewed preliminary injunction as a response to the
state’s motion for judgment on the pleadings. Moreover, merely because the circuit court
did not consider the allegations in the renewed preliminary injunction motion when making
its ruling does not mean those factual allegations are not a part of the record below.

                                              7
     Declaratory Judgment Action Challenging SAPA’s Constitutional Validity

       In their first point, Plaintiffs argue the circuit court erred in sustaining the state’s

motion for judgment on the pleadings because they demonstrated the requisite lack of

adequate remedy and likelihood of irreparable harm warranting declaratory judgment and

injunctive relief. Plaintiffs argue they cannot obtain complete relief by raising their

constitutional claims challenging SAPA’s validity in the individual SAPA enforcement

actions currently pending. Plaintiffs allege being compelled to defend multiple lawsuits is

the very reason declaratory and injunctive relief is warranted.

       The Declaratory Judgment Act is “remedial” in that “its purpose is to settle and

afford relief from uncertainty and insecurity with respect to rights, status, and other legal

relations.” Section 527.120, RSMo 2016; see also Planned Parenthood of Kan. v. Nixon,

220 S.W.3d 732, 738 (Mo. banc 2007). “The interest of being ‘free from the constraints

of an unconstitutional law’ is an interest that ‘is entitled to legal protection.’” Rebman v.

Parson, 576 S.W.3d 605, 609 (Mo. banc 2019) (quoting Mo. Alliance for Retired Ams. v.

Dep’t of Labor & Indus. Relations, 277 S.W.3d 670, 677 (Mo. banc 2009)). Hence, “[a]

declaratory judgment action has been found to be a proper action to challenge the

constitutional validity of a criminal statute or ordinance.” Alpert v. State, 543 S.W.3d 589,

592 (Mo. banc 2018) (quoting Tupper v. City of St. Louis, 468 S.W.3d 360, 368 (Mo. banc

2015)).

       A declaratory judgment provides guidance to the parties, declaring their
       rights and obligations or otherwise governing their relationship ... and
       generally may be granted when a court is presented with: (1) a justiciable
       controversy that presents a real, substantial, presently-existing controversy
       admitting of specific relief, as distinguished from an advisory decree upon a

                                              8
         purely hypothetical situation; (2) a plaintiff with a legally protectable interest
         at stake, consisting of a pecuniary or personal interest directly at issue and
         subject to immediate or prospective consequential relief; (3) a controversy
         ripe for judicial determination; and (4) an inadequate remedy at law.

Gurley v. Mo. Bd. of Private Investigator Examiners, 361 S.W.3d 406 (Mo. banc 2012)

(quoting City of Lake Saint Louis v. City of O’Fallon, 324 S.W.3d 756, 760 (Mo. banc

2010).

         The state’s motion for judgment on the pleadings focused on whether Plaintiffs

pleaded a justiciable controversy ripe for adjudication and whether Plaintiffs had an

inadequate remedy at law. The state first argued Plaintiffs failed to plead a justiciable

controversy ripe for adjudication because they failed to identify any attempt by the state to

enforce or threaten to enforce SAPA. “This Court repeatedly has rejected the notion a

person must violate the law to create a ripe controversy.” Alpert, 543 S.W.3d at 594.

Likewise, this Court has held pre-enforcement actions to assert constitutional claims

present a justiciable controversy ripe for adjudication. For example, in Nicolai v. City of

St. Louis, 762 S.W.2d 423, 424 (Mo. banc 1988), a cat owner brought a declaratory

judgment action disputing the authority of the city to tax his premises as a cat kennel prior

to being cited with a violation. The circuit court dismissed his action for failure to state a

claim upon which relief could be granted and for failing to exhaust administrative

remedies, and the cat owner appealed. Id. This Court rejected the city’s argument the cat

owner could raise his constitutional challenge as a defense in a subsequent criminal

prosecution. Id. at 425. This Court explained the claim was “ripe for judicial resolution,

and there was no need for him to await criminal prosecution before seeking a determination


                                                 9
of his rights.” Id.; see also Alpert, 543 S.W.3d at 595 (holding the plaintiff’s pre-

enforcement constitutional challenge to a statute that precluded him from obtaining a

federal firearms license and possessing firearms was ripe even though the defense could be

raised in a subsequent criminal prosecution); Planned Parenthood, 220 S.W.3d at 738

(holding the plaintiffs’ constitutional claims were ripe even though neither the attorney

general nor the state had attempted to enforce the statute); Bldg. Owners & Managers Ass’n

of Metro. St. Louis, Inc. v. City of St. Louis, Mo., 341 S.W.3d 143, 149 (Mo. App. E.D.

2011) (finding a pre-enforcement challenge was ripe even though the plaintiffs would be

subject to criminal penalties if they violated the ordinance’s provisions); Tupper,

468 S.W.3d at 370 (stating the plaintiffs’ challenge to the city’s red light camera ordinance

was ripe despite neither plaintiff facing prosecution at the time the challenge was raised).

       The state next argued Plaintiffs did not demonstrate the dispute was immediate and

concrete. This assertion is belied by the fact Plaintiffs currently are defending themselves

in the pending lawsuits, hence demonstrating an immediate and concrete dispute. Finally,

the state argued Plaintiffs have an adequate remedy at law. The state contended Plaintiffs

can assert their constitutional claims as a defense to any SAPA enforcement action,

including the five pending lawsuits. The state maintains the pending lawsuits provide

Plaintiffs with more opportunities to assert their constitutional challenges and notes

Plaintiffs have raised these challenges therein. Plaintiffs contend the pending lawsuits do

not afford them the opportunity to assert their specific constitutional challenges and could

subject them to conflicting judgments. Both parties asked this Court to take judicial notice

of the pending lawsuits to resolve this issue.

                                             10
       “The lack of an adequate remedy at law is a prerequisite to relief via declaratory

judgment.” City of Kan. City, Mo. v. Chastain, 420 S.W.3d 550, 555 (Mo. banc 2014).

This Court generally recognizes when an “alternative remedy is a pending suit, there is

even greater justification to apply the rule against allowing declaratory judgment actions.”

Schaefer v. Koster, 342 S.W.3d 299, 300 (Mo. banc 2011) (quoting Am. Family Mut. Ins.

Co. v. Nigl, 123 S.W.3d 297, 302 (Mo. App. E.D. 2003)). However,

       [p]arties need not subject themselves to a multiplicity of suits or litigation or
       await the imposition of penalties under an unconstitutional enactment in
       order to assert their constitutional claim for an injunction .... Once the gun
       has been cocked and aimed and the finger is on the trigger, it is not necessary
       to wait until the bullet strikes to invoke the Declaratory Judgment Act.

Alpert, 543 S.W.3d at 595 (alteration in original) (quoting Planned Parenthood, 220

S.W.3d at 739).

       Plaintiffs need not subject themselves to multiple, individual suits to assert their

constitutional challenges. Moreover, a cursory review of the pending lawsuits demonstrate

they were either filed before SAPA’s effective enforcement date of August 28, 2021, 4 or

filed after August 28, 2021, but stating the alleged conduct upon which the SAPA violation

is premised occurred before August 28, 2021. 5 Noting these facts from the face of the



4
  See Quintin L. Davis v. St. Louis Metro. Police Dep’t, No. 21AC-CC00280 (Mo. Cir. Ct.
July 26, 2021); Darian R. Halliday v. St. Louis Metro. Police Dep’t, No. 21AC-CC00334
(Mo. Cir. Ct. Aug. 24, 2021) (asserting SAPA should be applied retroactively).
5
  Shawn D. Nettles St. Louis Metro. Police Dep’t, No. 21AC-CC00367 (Mo. Cir. Ct.
Sept. 20, 2021) (seeking SAPA enforcement for conduct that occurred in 2018); Michael
D. Edwards v. Bennie B. Blackman, et al., No. 21AC-CC00383 (Mo. Cir. Ct. Oct. 4, 2021)
(seeking SAPA enforcement for conduct that occurred in 2020); Jason M. Thompson v. St.
Louis Cnty. Police Headquarters, No. 21AC-CC00392 (Mo. Cir. Ct. Oct. 8, 2021) (seeking
SAPA enforcement for conduct that occurred in April 2021).
                                              11
pleadings does not constitute an opinion by this Court about the merits of those pending

lawsuits; however, they likely will not provide Plaintiffs an opportunity to adjudicate their

specific constitutional claims due to their procedural posture and, therefore, do not provide

Plaintiffs with an adequate remedy at law. 6 Accordingly, this Court holds the circuit court

erred in entering judgment on the pleadings in the state’s favor because Plaintiffs lack an

adequate remedy at law in which to adjudicate their specific constitutional challenges.

       Although the dissenting opinion asserts Plaintiffs have an adequate remedy at law

because nothing bars them from raising their constitutional claims as affirmative defenses

in any pending suit or in the future, it fails to recognize or distinguish this Court’s precedent

holding a party need not face a multiplicity of lawsuits or wait for an enforcement action

to be initiated before seeking a declaration of rights. Further, the dissenting opinion relies

on Judge Wilson’s dissenting opinion in Alpert, which quoted Harris v. State Bank & Trust

Company v. Wellston, 484 S.W.2d 177, 178-79 (Mo. 1972). Harris stated the declaratory

judgment act “should be used with caution. And except in exceptional circumstances

plainly appearing, it is not to be used and applied where an adequate remedy already

exists.” Id. Just as the principal opinion noted in Alpert, 543 S.W.3d at 595 n.6, and this

Court must reiterate again today, the dissenting opinion’s reliance on Harris is misplaced

because Harris did not present a constitutional challenge and Harris’ “exceptional



6
  This Court’s finding that the pending lawsuits do not provide an adequate remedy at law
does not render superfluous section 1.460.1 enforcement actions or Plaintiffs’ ability to
assert defenses in the future. This Court’s holding speaks only to Plaintiffs’ ability to assert
their constitutional challenges in the cited pending lawsuits when compared to seeking
declaratory judgment.
                                               12
circumstances plainly appearing” test has not been cited or relied upon by this Court since

Harris was decided fifty years ago. This Court declined to apply the “exceptional

circumstances plainly appearing test” in Alpert, and neither the parties nor the dissenting

opinion provide any reason to change course four years later. Similarly, the dissenting

opinion here echoes Judge Wilson’s Alpert dissenting opinion characterizing this Court’s

long line of precedent cited herein as “lax” only because there is no discernable ground

upon which to distinguish those holdings to support its position. Rather than being “lax,”

the Court in Alpert and here applied valid, binding precedent as required by the doctrine of

stare decisis.

                       Entering Judgment Pursuant to Rule 84.14

       Because this Court determined Plaintiffs have no adequate remedy at law other than

to pursue their declaratory judgment action, Plaintiffs’ fifth point on appeal urges this Court

to enter judgment pursuant to Rule 84.14 regarding SAPA’s constitutional validity in the

interest of justice because no material facts are in dispute. The state disagrees, arguing the

appropriate remedy is to remand the matter to the circuit court for it to consider Plaintiffs’

constitutional claims in the first instance.

       Rule 84.14 provides, “The appellate court shall award a new trial or partial new trial,

reverse or affirm the judgment or order of the trial court, in whole or in part, or give such

judgment as the court ought to give.” Rule 84.14 further provides, “Unless justice

otherwise requires, the court shall dispose finally of the case.” Plaintiffs rely on Nicolai

and Gurley to support their argument this Court should invoke Rule 84.14 and declare the

parties’ rights under SAPA rather than remand the cause for further proceedings.

                                               13
       In Nicolai, the city conceded the circuit court erred in failing to dismiss the cat

owner’s petition for failing to state a claim. Nicolai, 762 S.W.2d at 425. This Court

reversed the circuit court’s judgment and rendered “a final determination on the issues

presented in the pleadings” upon the joint request of the parties. Id. at 426. This Court

agreed “[b]ecause there [were] no disputed facts, and the issue [was] a purely legal one

….” Id. Nicolai is distinguishable because the parties here do not jointly request this Court

to declare the parties’ respective rights under SAPA.

       In Gurley, the plaintiff applied for a private investigator’s license, was denied

initially, but received the license after the administrative hearing commission conducted

its review. Gurley, 361 S.W.3d at 409. The plaintiff nevertheless continued to challenge

the constitutional validity of the statutory scheme under which he was licensed. Id. The

circuit court dismissed the plaintiff’s constitutional claims after concluding the licensure

statutes were constitutional on their face. Id. On appeal, this Court recognized when the

circuit court “fails to make a declaration settling rights, as when it dismisses a petition

without a declaration, a reviewing court may make the declaration.” Id. at 411 (quoting

Nicolai, 762 S.W.2d at 426). Moreover, “[w]hen there are no disputed facts, and the issue

is a purely legal one, the reviewing court will declare the rights and duties of the parties.”

Id. (quoting Law v. City of Maryville, 933 S.W.2d 873, 877 (Mo. App. W.D. 1996)).

Gurley does not aid Plaintiffs’ position because the circuit court here has not been afforded

any opportunity to review the merits of Plaintiffs’ constitutional challenges or their claims

for injunctive relief. Moreover, Plaintiffs concede they have not filed a dispositive motion

seeking a declaration SAPA is unconstitutional. Cf. Woods, 595 S.W.3d at 505 (invoking

                                             14
Rule 84.14 to declare the rights of the parties rather than remand for further proceedings

after the parties filed cross-motions for summary judgment). Accordingly, this Court

declines Plaintiffs’ invitation to enter judgment on the merits on Plaintiffs’ underlying

claims pursuant to Rule 84.14 or address Plaintiffs’ remaining points on appeal at this stage

of the proceedings.

                                        Conclusion

       The circuit court’s judgment is reversed, and the cause is remanded for further

proceedings consistent with this opinion.



                                                  _______________________________
                                                  GEORGE W. DRAPER III, Judge


Wilson, C.J., Russell, Powell, Breckenridge
and Ransom, JJ., concur; Fischer, J., dissents
in separate opinion filed.




                                             15
            SUPREME COURT OF MISSOURI
                                       en banc
CITY OF ST. LOUIS;            )
ST. LOUIS COUNTY;             )
AND JACKSON COUNTY,           )
                              )
               Appellants,    )
                              )
v.                            )                   No. SC99290
                              )
STATE OF MISSOURI;            )
AND ERIC SCHMITT,             )
ATTORNEY GENERAL OF MISSOURI, )
                              )
               Respondents.   )

                                DISSENTING OPINION

              I respectfully dissent. I would affirm the circuit court's judgment because

Plaintiffs have an adequate remedy at law, and, therefore, their claims are not appropriate

for declaratory judgment. As the principal opinion correctly states, "The lack of an

adequate remedy at law is a prerequisite to relief via declaratory judgment," City of Kansas

City, Mo. v. Chastain, 420 S.W.3d 550, 555 (Mo. banc 2014), and when an "alternative

remedy is a pending suit, there is even greater justification to apply the rule against
allowing declaratory judgment actions." Schaefer v. Koster, 342 S.W.3d 299, 300 (Mo.

banc 2011). 1

       This Court has recognized declaratory judgment, "while . . . interpreted liberally, is

not a general panacea for all real and imaginary legal ills, nor is it a substitute for all

existing remedies.       It should be used with caution.            And except in exceptional

circumstances plainly appearing, it is not to be used and applied where an adequate remedy

already exists." Harris v. State Bank & Trust Co. of Wellston, 484 S.W.2d 177, 178-79

(Mo. 1972). Writing for the three member dissent in Alpert v. State, Judge Wilson

reiterated the bounds of the exception to this Court's general rule well, pointing out, "To

be sure, this Court has been lax from time to time in enforcing this 'adequate remedy at

law' requirement, but such deviations only can be justified—if at all—when there are


1
  The principal opinion wrongly asserts "Because the State conceded there was 'substantial overlap'
between its motion for judgment on the pleadings and Plaintiffs' motion for injunctive relief and
encouraged the circuit court to consider the motions together . . . the factual allegations contained
in the preliminary injunction are part of the record before this Court." Op. at 7 n.3. This mistake
results in the principal opinion considering factual allegations the circuit court did not consider
when ruling on the State's motion for judgment on the pleadings.

At the hearing, when the State and City argued the City's motion for preliminary injunction and
the State's motion for judgment on the pleadings, the circuit court and State engaged in the
following exchange regarding the motions being heard:

       MR. SAUER: And, your Honor, if I may, there's really substantial overlap between
       the two motions. We might want to just argue them both at the same time. You
       know, there's – most of the issues I think are purely legal in the PI motion and
       obviously that's true in the motion for judgment on the pleadings.
       The COURT: Yeah, I'm sure that you-all won't re-plow ground that's already been
       tilled.

The only agreement was that the motions be argued at the same time, not that the factual allegations
in the City's motion for preliminary injunction be considered as a response to the State's motion
for judgment on the pleadings.

                                                 2
'exceptional circumstances' that 'plainly appear[ ]' from the facts of the case." 543 S.W.3d

589, 604 (Mo. banc 2018) (alteration in original) (quoting Harris, 484 S.W.2d at 178-89).

Plaintiffs' broad facial challenge, lacking any specific factual allegations, certainly misses

the targeted analysis justifying the exceptional relief of declaratory judgment. Should a

precise, actual controversy be alleged to exist under SAPA relative to any of the Plaintiffs,

a declaratory judgment may be proper, but a general declaratory judgment is not available

to speculative "situations that may never come to pass." Schweich v. Nixon, 408 S.W.3d

769, 778 (Mo. banc 2013).

       Here, there is nothing barring Plaintiffs from raising their constitutional issues as

affirmative defenses in any suit brought pursuant to SAPA. Plaintiffs, therefore, possess

an adequate remedy at law. The principal opinion dismisses this argument, simply

asserting the pending suits "likely will not provide Plaintiffs an opportunity to adjudicate

their specific constitutional claims due to their procedural posture[.]" To the contrary, not

only have Plaintiffs raised facial constitutional claims as an affirmative defense in these

pending cases, nothing precludes Plaintiffs from raising a facial challenge as a defense in

any future case.

       The principal opinion suggests "Plaintiffs need not subject themselves to multiple,

individual suits to assert their constitutional challenges." But the pleadings in this case fail

to demonstrate an "exceptional circumstance" and should not otherwise persuade this Court

to depart from its general rule forbidding declaratory judgment actions when the plaintiff

can assert its constitutional claim as a defense. Nevertheless, I encourage a prompt

resolution of this case on remand by the circuit court so individual cases involving actual

                                               3
controversies will not be stalled pending the facial constitutional challenge pleaded in this

case.

        "In order to mount a facial challenge to a statute, the challenger must establish that

no set of circumstances exists under which the [statute] would be valid." Donaldson v. Mo.

State Bd. of Registration for the Healing Arts, 615 S.W.3d 57, 66 (Mo. banc 2020)

(alteration in original) (internal quotation marks omitted). "It is not enough to show that,

under some conceivable circumstances, the statute might operate unconstitutionally." Id.

(internal quotation marks omitted). When "a statute is susceptible to more than one

construction, this Court's obligation is to construe the statute in a manner consistent with

the constitution." City of Jefferson v. Missouri Dep't. of Nat. Res., 863 S.W.2d 844, 848

(Mo. banc 1993); see also Glossip v. Mo. Dep't. of Transp. & Highway Patrol Employees'

Ret. Sys., 411 S.W.3d 796, 802 (Mo. banc 2013) (holding "This Court will construe a

statute in favor of its constitutional validity. . ."); Watts v. Lester E. Cox Med. Ctrs., 376

S.W.3d 633, 647 (Mo. banc 2012); State ex rel. Praxair, Inc. v. Mo. Pub. Serv. Comm'n,

344 S.W.3d 178, 187 (Mo. banc 2011) 2.


2
 This Court's unanimous opinion in State ex rel. Praxair, Inc. v. Missouri Public Service
Commission, explained this well-settled principle with clarity:

        Because the legislature is presumed to enact laws that comport with constitutional
        standards, this Court is reluctant to interpret statutes in a manner that would render
        them unconstitutional or raise serious constitutional difficulties. A court should
        avoid a construction which would bring a statute into conflict with constitutional
        limitations. It has long been an axiom of statutory interpretation that where an
        otherwise acceptable construction of a statute would raise serious constitutional
        problems, the Court will construe the statute to avoid such problems unless such
        construction is plainly contrary to the intent of the legislature.

344 S.W.3d at 187 n.7 (internal citations, alterations, and quotations omitted).
                                                  4
         Plaintiffs' facial challenge contends "[SAPA] ignores the Supremacy Clause and

seeks to invalidate some universe of federal laws that the General Assembly deems

unconstitutional[.] . . . The General Assembly cannot impose its view of the validity of

federal laws on anyone, much less the courts."            The Solicitor General responds by

contending a reasonable construction based on the text of SAPA demonstrates the General

Assembly is merely "stat[ing] its view that such laws and regulations infringe[] on the right

to keep and bear arms[.]" The Solicitor General, on behalf of State, argues SAPA was not

intended and does not seek to nullify state or federal law, but rather expresses the General

Assembly's collective opinion regarding the constitutional validity of the laws mentioned.

No party to this case contends the collective opinion of the General Assembly in this regard

usurps this Court's obligation of judicial review 3 or would bind this Court or any other

court.




                                                     _________________________
                                                     Zel M. Fischer, Judge




3
    Mo. Const. art. V, § 3; Marbury v. Madison, 5 U.S. 137, 138 (1803).

                                                 5